Dissentoíg Opinion.
PochiS, J.
Believing that one, at least, of the exceptions urged by defendant should have been maintained, T cannot concur in the opinion and decree of the majority in this case.
Among other means of resistance, the defendant charges that, under the character of the judgment rendered against Mm, he is not amenable to the provisions of the law invoked by plaintiffs.
The writ under consideration is in its nature a penal remedy, and should not be granted in doubtful cases. The laws which provide harsh remedies must not be extended beyond their clear intent and contemplated scope, and must be strictly construed, especially when their application involves the liberty of persons.
*30Tlio ordinary mode of executing judgments is by means of the writ of fi. fa, which is leveled exclusively at the debtor’s property; but in cases where the conduct of the debtor is fraudulent and borders on criminality, the law provides a more vigorous and harsher remedy, which extends to the person of the recalcitrant and dishonest public officer.
Under a proper construction of the remedy provided for in Article 730 of the Code of Practice, the judgment condemning the sheriff to pay the money claimed of him should be rendered in the case in which the officer received the funds which he is accused of illegally withholding. The theory of the law is that, as the officer of the court which has control of th.e funds in litigation, he becomes the depositary of the things involved in the suit, and the remedy to enforce his responsibility therefor is one of the incidents of the controversy. Hence, in the suit of Chaffe vs. Heyner, the party who was adjudicated to be the owner’ of the proceeds of the cotton had the authority to demand an immediate payment of said funds from the sheriff, and at his bidding the power of the court would have, been exerted to compel, even by imprisonment, the performance of the sheriff’s dirty. In the case of Graham vs. Swayne, 1 R. 186, the party entitled to the. funds proceeded in the case, by rule against the sheriff, and obtained judgment. This mode was specially justified by tbe Court.
But instead of invoking this vigorous proceeding, the party had the option in law to treat the sheriff as Ms debtor, on account of the funds adjudicated to him, and to enforce payment against the officer and his sureties by means of a direct action and through the recovery of a judgment against them m solido.
In choosing to follow this more pacific course, and concluding to rest their chances of recovery on a civil suit, plaintiffs must he understood to have waived the right of exercising the penal remedy which the law had tendered to them in the pursuit of their rights which were involved in the first or original suit.
“ The presumption is, when a party fails to invoke such a remedy that he waives it, and the defense is conducted accordingly.” Leland & Co. vs. Rose, 11 A. 69.
By their conduct they have elected to meet the defendant face to face on a plane of equality, and to look for the enforcement of their claim against him to Ms property and to his sureties. Hence, they have severed Ms responsibility from the original suit aud have thus eliminated his official character from the controversy. The law must therefore *31restrict the strife to tlie grounds and to the form selected by the plaintiffs themselves, and it does not favor the capricious return of a creditor to a remedy which he had manifestly waived.
I therefore conclude, with the District Judge, that the plaintiffs in this rub' were not entitled to the harsh remedy of imprisonment of this defendant.
Mr. Justice Fenner concurs in this opinion.